     Case 4:21-cv-02698 Document 20 Filed on 09/03/21 in TXSD Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

CLINGMAN & HANGER                              §
MANAGEMENT ASSOCIATES, LLC,                    §
as Trustee of the Furie Litigation Trust,      §
             Plaintiff,                        §
                                               §
v.                                             §         Civil Action No. 4:21-cv-02698
                                               §
KAY RIECK; LARS DEGENHARDT;                    §
THEODOR VAN STEPHOUDT; DAVID                   §
HRYCK, REED SMITH LLP; THOMAS                  §
E. HORD; MICHAEL ANTHONY                       §
NUNES; STONE PIGMAN WALTHER                    §
WITTMAN LLC, in its own capacity and           §
as successor by merger to COGAN &              §
PARTNERS LLP; DAVID ELDER;                     §
BRUCE GANER; SIERRA PINE                       §
RESOURCES INTERNATIONAL, INC.;                 §
and HELENA ENERGY, LLC,                        §
             Defendants.                       §

     DEFENDANTS DAVID HRYCK AND THEODOR VAN STEPHOUDT’S
         UNOPPOSED MOTION TO EXTEND TIME TO ANSWER

TO THE HONORABLE CHARLES R. ESKRIDGE III:

      Defendants David Hryck and Theodor Van Stephoudt (“Defendants”), respectfully

request an extension of time to October 1, 2021 to answer, move, or otherwise respond to

Plaintiff’s state-court petition which was removed to this Court in the above-styled and

numbered civil action.

      Plaintiﬀ filed Plaintiﬀ’s Original Petition (“Petition”) on August 6, 2021, and it was

assigned to the 334th District Court of Harris County, Texas. Defendants are residents of

New York. Substitute service on the Texas Secretary of State occurred on August 16,
     Case 4:21-cv-02698 Document 20 Filed on 09/03/21 in TXSD Page 2 of 3




2021, and the case was removed to this Court on August 18, 2021. Thereafter, on August

30, 2021, Defendant received by certified mail copies of the Petition and the process

received by the Secretary of State.

       The returns of service are on file with this Court (Dkt Nos. 3 and 8), and the current

deadline for Defendants to answer is September 7, 2021. See Fed. R. Civ. P. 81(c)(2)(A).

       Due to the complexity of the matters at issue and the need for additional preparation

time, Defendants respectfully request an extension of time—to October 1, 2021—to file

an answer, move, or otherwise respond to the Petition.

       Plaintiﬀ does not oppose this extension.

       WHEREFORE, premises considered, Defendants David Hryck and Theodor van

Stephoudt respectfully request that the Court extend their deadline to answer, move, or

otherwise respond to Plaintiﬀ’s lawsuit to October 1, 2021.

       DATED:        September 3, 2021

                                                  Respectfully Submitted,

                                                  GIBBS & BRUNS LLP

                                                  /s/ Barrett H. Reasoner
                                                  Barrett H. Reasoner
                                                  State Bar No. 16641980
                                                  Federal ID No. 14922
                                                  breasoner@gibbsbruns.com
                                                  Ayesha Najam
                                                  State Bar No. 24046507
                                                  Federal ID No. 605948
                                                  anajam@gibbsbruns.com
                                                  1100 Louisiana, Suite 5300
                                                  Houston, Texas 77002
                                                  Telephone: (713) 650-8805
                                             2
     Case 4:21-cv-02698 Document 20 Filed on 09/03/21 in TXSD Page 3 of 3




                                                 Facsimile: (713) 750-0903

                                                 Counsel for Defendants
                                                 David Hryck and
                                                 Theodor van Stephoudt




                         CERTIFICATE OF CONFERENCE

I hereby certify that prior to filing the above Unopposed Motion to Extend Time to Answer,
the undersigned conferred with opposing counsel, Robert Corn, regarding the relief sought
in this Motion. He is unopposed to the requested extension of time.


                                                 /s/ Ayesha Najam
                                                 Ayesha Najam


                              CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the above David Hryck and Theodor Van
Stephoudt’s Unopposed Motion to Extend Time to Answer has been served on the
following counsel/parties of record in accordance with Fed. R. Civ. P. 5 and local rules for
electronic filing and service on this 3rd day of September 2021:

Robert M. Corn, Counsel for Plaintiff
George M. Kryder, III, Counsel for Stone, Pigman, Walther, Wittman, LLC
William P. Haddock, Counsel for Helena Energy, LLC


                                                 /s/ Barrett H. Reasoner
                                                 Barrett H. Reasoner




                                             3
